Citation Nr: 9919043	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia secondary to occupational exposure to ionizing 
radiation, or alternatively, secondary to exposure to 
chemicals and paints.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a gastrointestinal 
disorder secondary to occupational exposure to ionizing 
radiation, or alternatively, secondary to exposure to 
chemicals and paints.

4.  Entitlement to service connection for severe headaches 
secondary to occupational exposure to ionizing radiation, or 
alternatively, secondary to exposure to chemicals and paints.

5.  Entitlement to service connection for a stomach disorder 
with nausea secondary to occupational exposure to ionizing 
radiation, or alternatively, secondary to exposure to 
chemicals and paints.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty from December 1962 to September 
1966, from July 1972 to May 1978, and from December 1986 to 
July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
myelogenous leukemia, hearing loss, gastrointestinal 
condition, severe headaches (nausea) and stomach condition 
(nausea).  In his Notice of Disagreement dated in November 
1996, the appellant amended his claims for chronic 
myelogenous leukemia, a gastrointestinal condition, severe 
headaches and a stomach condition to include consideration of 
his claimed occupational exposure to ionizing radiation, or 
alternatively, his claimed exposure to chemicals and paints.


REMAND

The appellant's service medical records covering his first 
period of active service have not been associated with the 
claims folder.  Additionally, the record is unclear as to 
whether he underwent a separation examination upon his 
retirement from the U.S. Navy.  In this respect, a March 1992 
service medical record regarding treatment for a colon 
condition references the appellant's "complaint" of a 
separation physical.  The Board is of the opinion that, 
before this case is decided, the RO should undertake the 
necessary steps to ensure that all of the appellant's service 
medical records have been associated with the claims folder.

With regard to the claim for service connection for chronic 
myelogenous leukemia, the Board notes that all forms of 
leukemia, except chronic lymphatic (lymphocytic) leukemia, 
are deemed radiogenic diseases under 38 C.F.R. § 3.309(d).  
Under VA law and regulations, further development of this 
claim pursuant to 38 C.F.R. § 3.311(a)(2)(iii) is required.

With regard to the claims for service connection for 
bilateral hearing loss, the appellant's service medical 
records show loss of hearing acuity bilaterally.  However, 
the data is inconsistent as to whether he has hearing loss 
disability as defined at 38 C.F.R. § 3.385 in either ear.  As 
such, the Board is of the opinion that the appellant should 
undergo VA audiology examination before this case is decided.

As stated above, the appellant has amended his claims for 
chronic myelogenous leukemia, a gastrointestinal condition, 
severe headaches and a stomach condition to include 
consideration of his claimed occupational exposure to 
ionizing radiation, or alternatively, his claimed exposure to 
chemicals and paints.  Following completion of the above- 
referenced development, the RO should adjudicate his amended 
claims and provide the appellant with a Supplemental 
Statement of the Case which includes the pertinent laws and 
regulations and the Reasons and Basis for any decision 
rendered.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); and 
Falzone v. Brown, 8 Vet.App. 398 (1995).

2.  The RO should undertake the necessary steps to 
ensure that all of the appellant's service medical 
records, to include any separation examination, 
have been associated with the claims folder.

3.  The RO should develop the appellant's claim 
for service connection for chronic myelogenous 
leukemia as secondary to occupational exposure to 
ionizing radiation pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
audiology examination for the purpose of 
determining the nature and etiology of his right 
or left ear hearing loss disability, if any.  In 
this regard, the examiner should express opinion 
on the following question:  If hearing loss 
disability for VA purposes is found, see 38 C.F.R. 
§ 3.385, is it least likely as not that such 
disability (either the right or left ear) 
developed during the appellant's active military 
service, or alternatively, was the result of noise 
exposure during his active military service?  The 
rationale for the opinion should reflect review of 
the entire evidentiary record.  Accordingly, the 
claims folder and a copy of this remand should be 
made available to the examiner.

5.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  Following the completion of the above, the RO 
should readjudicate the claims on appeal, to 
include consideration of the amended claims.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










